DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (US 5,586,455), and in further view of Moon (US 5,771,719).
Regarding claim 1, Imai figure 2 teaches a washing machine, comprising: 
a washing tub (40 inner tub) provided to accommodate laundry therein; 
a dehydration shaft (28 external shaft) configured to rotate the washing tub, the dehydration shaft having a hollow portion therein; 
a pulsator (50 agitator) rotatably disposed in the washing tub; 
a drive shaft (24 shaft) passing through the hollow portion of the dehydration shaft, the drive shaft configured to rotate the pulsator; 

a clutch (45 clutch float) configured to selectively transmit rotation of the drive shaft to the dehydration shaft; 
a bearing (27 ball bearing) configured to rotatably support the dehydration shaft; and 
a bearing housing (assembly of the upper bracket 9, lower bracket 10) configured to receive the bearing
a first fixing core (92 stator) surrounding an outer periphery of the bearing; and 
a second fixing core (93 outer rotor) extended downward from the first fixing core.[col 6  line 45-col 7 line 35] 
Imai is silent to a solenoid configured to generate a magnetic field when a current is applied to the solenoid; the bearing being located at an upper side of the solenoid, , the second fixing core surrounding an outer periphery of the solenoid.
Moon is directed towards a washing machine wherein figure 4 teaches a solenoid (330) configured to generate a magnetic field when a current is applied to the solenoid. Moon figure 4 further teaches the bearing (282) being located at an upper side of the solenoid (330), a first fixing core (280 bearing holder) surrounding an outer periphery of the bearing; and a second fixing core (300 casing) extended downward from the first fixing core, the second fixing core surrounding an outer periphery of the solenoid. [col 6 lines 40-65]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a bearing and solenoid assembly as taught in Moon in the washing of Imai so that the driving force of electric motor 18 is transferred to second driven shaft 22 by way of driving shaft 16, belt transmission mechanism 26 and clutch assembly 24, so that pulsator 34 connected to second driven shaft 22 may rotate in the forward and reverse directions.[col 2 lines 15-20]
Regarding claim 2, figure 4 of Moon suggests the second fixing core (300 casing) has an inner diameter smaller than an inner diameter of the first fixing core (280 bearing holder).
Regarding claim 3, figure 4 of Moon suggests the solenoid (330) is supported by an upper end portion of the second fixing core (300 casing).

Regarding claim 4, Moon figure 4 teaches the solenoid comprises a bobbin (320) and a coil wound around the bobbin, wherein the bobbin comprises: a bobbin body portion providing an aperture (335 gap) through which the dehydration shaft passes; and an upper plate portion extended radially outward from an upper end of the bobbin body portion, and wherein the upper end portion of the second fixing core supports the upper plate portion.  Imai teaches a stator cores 96 are inserted in the respective bobbins 95 and a coil 97 is wound on the bobbins 95 thereby reading on the bobbin body portion including an outer circumferential surface around which the coil is wound.[col 16 lines 35-50]
Regarding claim 5, Imai figures 25 and 26 teach a water storage tub (5 outer tub) to contain water therein, 
wherein the washing tub (40 inner tub) is located in the water storage tub (5 outer tub), 
wherein the bearing housing comprises: 
an upper bearing housing (9 upper bracket) coupled to a bottom surface of the water storage tub; and 
a lower bearing housing (10 lower bracket) located below the upper bearing housing, the upper bearing housing and the lower bearing housing defining a space to accommodate the bearing (26, 29) therein, wherein the lower bearing housing comprises: 
a ring-shaped coupling flange portion (place where 9 and 10 are joined together) coupled to the upper bearing housing; and 
a housing side portion (side walls of lower bracket 10) extended downward from an inner diameter portion of the coupling flange portion, 
wherein the lower bearing housing comprises the first fixing core (92 stator) and the second fixing core (93 outer rotor), and 

Regarding claim 6, Imai figure 26 teaches the solenoid comprises a bobbin and a coil wound around the bobbin, the bobbin providing an aperture through which the dehydration shaft passes, and wherein the opening of the second fixing core has a diameter larger than a diameter of the aperture of the bobbin.
Regarding claim 7, Imai figures 25 and 26 teach the lower bearing housing comprises: a housing lower plate portion extended radially inward from a lower end of the housing side portion, and through which the dehydration shaft passes; wherein the first fixing core extends downward from the housing lower plate portion.
Regarding claim 8, Imai figure 6 teaches the clutch comprises: a clutch coupler (45 clutch float) movable along the dehydration shaft between a first position and a second positon, the dehydration shaft being connected to the drive shaft when the clutch coupler is in the first positon, and the dehydration shaft being disconnected from the drive shaft when the clutch coupler is in the second positon, and an armature (44 ring) fixed to the clutch coupler, the armature being movable by the solenoid to thereby move the clutch coupler from the first position to the second position.
Regarding claim 9, Imai figure 26 teaches the armature comprises: a core base (101 rotor base) located below the second fixing core (93 outer rotor), the core base extending outward from the clutch coupler; and a core outer portion (101a rotor section) extending upward from an outer periphery of the core base.
Regarding claim 10, Imai figure 26 teaches an uppermost end of the core outer portion (101a rotor section) is spaced apart from a lowermost end of the second fixing core (93 outer rotor) when the clutch coupler is in the first position.
Regarding claim 11, Imai figures 25 and 26 suggest a distance between the dehydration shaft (28 external shaft) and an uppermost end of the core outer portion (101a rotor section) is larger than a distance between the dehydration shaft and a lowermost end of the second fixing core (93 outer rotor).
Regarding claim 12, Imai figure 26 teaches an uppermost end of the core outer portion (101a rotor section) is located higher than a lower end of the second fixing core (93 outer rotor) when the clutch coupler is in the second position.
Regarding claim 13, Imai figure 26 teaches the core base (101 rotor base) includes an opening through which the dehydration shaft passes. Figures 4-6 suggest the armature (44 ring) further comprises a core inner portion extended upward from the core base at the opening, wherein the clutch coupler is secured to the core inner portion, and wherein the clutch coupler comprises a synthetic resin material (stator base made of plastic).[col 11 lines 10-20]
Regarding claim 14, Imai figures 3 and 25-26 teach a motor (13)  having a rotor (93 outer rotor); and a rotor hub (101b central hollow shaft) connecting the rotor to the drive shaft, wherein the clutch coupler is engaged with the rotor hub in the first position and separated from the rotor hub in the second position.
Regarding claim 15, Imai teaches the use of a clutch spring in a clutch mechanism thereby reading on an elastic member configured to apply a biasing force to the clutch in a direction biasing the clutch coupler toward the first positon.[col 1 lines 25-35]
Regarding claim 16, Imai figure 26 teaches the solenoid comprises: a bobbin through which the dehydration shaft passes; and a coil wound around the bobbin, and wherein the elastic member is a coil spring disposed between the bearing and the clutch.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (US 5,586,455) and Moon (US 5,771,719), and in further view of Williams (US 5,040,285).
Regarding claim 17, Imai figure 2 teaches a washing machine, comprising: 
a washing tub (40 inner tub) provided to accommodate laundry therein; 

a pulsator (50 agitator) rotatably disposed in the washing tub; 
a drive shaft (24 shaft) passing through the hollow portion of the dehydration shaft, the drive shaft configured to rotate the pulsator; 

a clutch (45 clutch float) a clutch configured to selectively transmit rotation of the drive shaft to the dehydration shaft, the clutch being movable along the dehydration shaft between a first position and a second positon, the dehydration shaft being connected to the drive shaft when the clutch is in the first positon, and the dehydration shaft being disconnected from the drive shaft when the clutch is in the second positon, 
a bearing (27 ball bearing) configured to rotatably support the dehydration shaft,; and 
a bearing housing (assembly of the upper bracket 9, lower bracket 10) configured to receive the bearing
a first fixing core (92 stator) surrounding an outer periphery of the bearing; and 
a second fixing core (93 outer rotor) extended downward from the first fixing core.[col 6  line 45-col 7 line 35] 
Imai is silent to a solenoid configured to generate a magnetic field when a current is applied to the solenoid; the bearing being located at an upper side of the solenoid, , the second fixing core surrounding an outer periphery of the solenoid.
Moon is directed towards a washing machine wherein figure 4 teaches a solenoid (330) configured to generate a magnetic field when a current is applied to the solenoid. Moon figure 4 further teaches the bearing (282) being located at an upper side of the solenoid (330), a first fixing core (280 bearing holder) surrounding an outer periphery of the bearing; and a second fixing core (300 casing) extended downward from the first fixing core, the second fixing core surrounding an outer periphery of the solenoid. [col 6 lines 40-65]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a bearing and solenoid assembly as taught in Moon in the washing of Imai so that the driving force of electric motor 18 is transferred to second driven shaft 22 by way of driving shaft 16, belt transmission mechanism 26 and clutch assembly 24, so that pulsator 34 connected to second driven shaft 22 may rotate in the forward and reverse directions.[col 2 lines 15-20]
The washing machine of Imai and Moon is silent to the bearing housing comprising a ferromagnetic material.
Williams is directed towards a washing machine motor wherein a rotor is made with a magnetizing part of the ferromagnetic circuit to a permanent magnet state, attaching the stator to a bearing housing containing a distal bearing separated from a proximal bearing, the outer surface of the proximal bearing being mounted partly in the shaft carrier mounting, mounting a shaft in the bearings and mounting the rotor when the shaft so that on the windings on the stator are energized through an electronic commutation circuit, the rotor is caused to rotate.[col 1 lines 55-65]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a bearing housing with a ferromagnetic material as Williams teaches it is effective in causing the rotor to rotate.
Regarding claims 18 and 19, , Imai figures 25 and 26 teach a water storage tub (5 outer tub) to contain water therein, 
wherein the washing tub (40 inner tub) is located in the water storage tub (5 outer tub), 
wherein the bearing housing comprises: 
an upper bearing housing (9 upper bracket) coupled to a bottom surface of the water storage tub; and 
a lower bearing housing (10 lower bracket) located below the upper bearing housing, the upper bearing housing and the lower bearing housing defining a space to accommodate the bearing (26, 29) therein, wherein the lower bearing housing comprises: 

a housing side portion (side walls of lower bracket 10) extended downward from an inner diameter portion of the coupling flange portion, 
wherein the lower bearing housing comprises the first fixing core (92 stator) and the second fixing core (93 outer rotor), and 
wherein the second fixing core (93 outer rotor) defines an opening through which the dehydration shaft passes.
Therefore, Imai suggests a water storage tub to contain water therein, wherein the washing tub is located in the water storage tub, wherein the bearing housing comprises: an upper bearing housing coupled to a bottom surface of the water storage tub; and a lower bearing housing located below the upper bearing housing, the upper bearing housing and the lower bearing housing defining a space to accommodate the bearing therein, the cylindrical portion being formed in the lower bearing housing., and the lower bearing housing comprises: a ring-shaped coupling flange portion coupled to the upper bearing housing; a cylindrical housing side portion extended downward from an inner diameter portion of the coupling flange portion; and a housing lower plate portion extended radially inward from a lower end of the housing side portion, and through which the dehydration shaft passes.
Regarding claim 20, Imai figure 2 teaches a washing machine, comprising: 
a cabinet (1); 
an outer tub (5 outer tub) located in the cabinet, the outer tub being provided to accommodate wash water therein; 
an inner tub (40 inner tub)located in the outer tub, the inner tub being provided to accommodate laundry therein; 
an outer shaft (28 hollow external shaft) configured to rotate the inner tub, the outer shaft having a hollow portion therein; 
a pulsator (50 agitator) rotatably disposed in the inner tub; 

a clutch (45 clutch float) configured to selectively transmit rotation of the inner shaft to the outer shaft; 
a bearing (27 ball bearing) configured to rotatably support the dehydration shaft,; and 
a bearing housing (assembly of the upper bracket 9, lower bracket 10) configured to receive the bearing
a first fixing core (92 stator) surrounding an outer periphery of the bearing; and 
a second fixing core (93 outer rotor) extended downward from the first fixing core.[col 6  line 45-col 7 line 35] 
Imai figure 6 teaches the clutch comprises: a clutch coupler (45 clutch float) movable along the dehydration shaft between a first position and a second positon, the dehydration shaft being connected to the drive shaft when the clutch coupler is in the first positon, and the dehydration shaft being disconnected from the drive shaft when the clutch coupler is in the second positon, and an armature (44 ring) fixed to the clutch coupler, the armature being movable by the solenoid to thereby move the clutch coupler from the first position to the second position.
Imai figure 26 teaches the armature comprises: a core base (101 rotor base) located below the second fixing core (93 outer rotor), the core base extending outward from the clutch coupler; and a core outer portion (101a rotor section) extending upward from an outer periphery of the core base.
Imai figure 26 teaches an uppermost end of the core outer portion (101a rotor section) is spaced apart from a lowermost end of the second fixing core (93 outer rotor) when the clutch coupler is in the first position.
Imai is silent to a solenoid configured to generate a magnetic field when a current is applied to the solenoid; the bearing being located at an upper side of the solenoid, , the second fixing core surrounding an outer periphery of the solenoid.
Moon is directed towards a washing machine wherein figure 4 teaches a solenoid (330) configured to generate a magnetic field when a current is applied to the solenoid. Moon figure 4 further teaches the bearing (282) being located at an upper side of the solenoid (330), a first fixing core (280 bearing holder) surrounding an outer periphery of the bearing; and a second fixing core (300 casing) extended downward from the first fixing core, the second fixing core surrounding an outer periphery of the solenoid. [col 6 lines 40-65]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a bearing and solenoid assembly as taught in Moon in the washing of Imai so that the driving force of electric motor 18 is transferred to second driven shaft 22 by way of driving shaft 16, belt transmission mechanism 26 and clutch assembly 24, so that pulsator 34 connected to second driven shaft 22 may rotate in the forward and reverse directions.[col 2 lines 15-20]
The washing machine of Imai and Moon is silent to the bearing housing comprising a ferromagnetic material.
Williams is directed towards a washing machine motor wherein a rotor is made with a magnetizing part of the ferromagnetic circuit to a permanent magnet state, attaching the stator to a bearing housing containing a distal bearing separated from a proximal bearing, the outer surface of the proximal bearing being mounted partly in the shaft carrier mounting, mounting a shaft in the bearings and mounting the rotor when the shaft so that on the windings on the stator are energized through an electronic commutation circuit, the rotor is caused to rotate.[col 1 lines 55-65]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a bearing housing with a ferromagnetic material as Williams teaches it is effective in causing the rotor to rotate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711